854 F.2d 1317Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David SATCHELL, Plaintiff-Appellant,v.Brenda J. HILL, Maryland Correctional Training Center FoodService Department, Defendants-Appellees.
No. 88-6630.
United States Court of Appeals, Fourth Circuit.
Submitted June 30, 1988.Decided Aug. 4, 1988.

David Satchell, appellant pro se.
Before ERVIN and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judges.
PER CURIAM:


1
David Satchell appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Satchell v. Hill, C/A No. 88-702-HM (D.Md. Apr. 6, 1988).  We deny appellant's request for appointment of counsel.  The issues involved in this appeal are not inordinately complex and are adequately presented in appellant's briefs.   See Whisenant v. Yuam, 739 F.2d 160 (4th Cir.1984).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.